Title: To Thomas Jefferson from Antoine, Mrs. Morin, 10 August 1807
From: Morin, Antoine, Mrs.
To: Jefferson, Thomas


                        
                            Mr. Jefferson.
                            
                            St. Louis. 10th. of August 1807.
                        
                        It is truly painfull to me to trouble you so often on account of those papers which I inclosed to you some
                            time about the commencement of the last Session of Congress. A part of those papers are original title papers by which I
                            claim the lands given to Antoine Morin Deceased in his life time by the Spanish Government, and part for lands purchased by
                            him—And particularly the Concession made to Clarmorgan, which caused the fraud practised on my credulity and good faith—These original papers, I say, are necessary in the Opinion of Mr. Bates, to be laid before the Board of Commissioners.—It
                            is therefore that I am constrained to Sollicit the favour of you to send me by Mail the papers necessary for the Support
                            of my claims before the Commissioners.—
                        It is true that I have not as yet heard whether you had received the title papers and Depositions which I
                            enclosed to you, but suppose they must have been received, inasmuch as it has not appeared that the mail was robbed about
                            the time that those papers were sent.—I have therefore to pray with the most anxious solicitude that you will do me the
                            favour to send me by mail all the papers which may be necessary for the support of my claim before the Board—
                  I have the
                            honor to be with great respect your Excellency’s Most Obedient Servant
                        
                            
                                pelagi peltie veue morin
                            
                        
                    